        Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


MORRIS DUANE BUCKLES,                  } Cause No. CV 18-84-SPW-TJC

             Plaintiff,

      vs.
                                              ORDER RE FINDINGS AND
                                              RECOMMENDATIONS OF
                                            UNITED STATES MAGISTRATE
HEIDI CROWE,et al.,                    )                  JUDGE

            Defendants.




      Before the Court is United States Magistrate Judge Cavan's Findings and

Recommendations(Doc. 66), filed on February 22,2021,regarding Plaintiff

Morris Buckles', Defendants Tom Green's and Angela Macioroski's("County

Defendants"), and Defendants Heidi Crowe's, Laurie Mills', Terrie Stefalo's, and

Harlan Trombley's("State Defendants")cross-motions for summary judgment

(Docs. 43,40,39). Judge Cavan recommended that the State Defendants' motion

be granted, the County Defendants' motion be granted in part, and Buckles'

motion be denied.(Doc.66 at 1-2). Buckles timely objected to Judge Cavan's

Findings and Recommendations on March 8, 2021.(Doc. 67). The County

Defendants responded to the objections on March 22, 2021.(Doc. 68). The State

Defendants responded to the objections on March 23, 2021.(Doc. 69). The matter


                                        1
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 2 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 3 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 4 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 5 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 6 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 7 of 8
Case 1:18-cv-00084-SPW Document 70 Filed 03/29/21 Page 8 of 8
